Title: To James Madison from Joseph Jones, [ca. 3 March] 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 3 March 1795]
I have your favor of the 25th. ult. and in consequence of the information given respecting Monroes land on Rock castle I inclose the Survey and a memdum. of his respecting it. The patent may be taken out for any thing I know as Mr. Fowler (who owed Monroe money) was to do it and contrive it to you, but it is probable that Monroe being absent Fowler may have neglected to perform his promise in paying the fees and taking out the patent. You will observe what Fowler says about the land. I think it had better be sold for the price you mention or even one fourth of a dollar rather than keep it and if you can make sale of it I request you will do so and any thing to be done on my part as his Attorney shall be complied with. If any credit is to be given you will of course attend to the paymt. being safe in event. Money is wanting and if it can be obtained for the land it will stop all demands. You will let me hear from you as soon anything is concluded in this business. The extracts from M——es letters being published confirms me in the opinion I had entertained who is the author of Germanicus. It is strange Monroe did not favor one of his friends with a letter by either of the opportunities that conveyed the public despatches. I go to Loudoun on Thursday the 5th. and shall not return untill about the 16th or 17. provided we survey the land wch. is intended to commence on Monday the 9th. Yr friend & Servt.
Jos: Jones
